Citation Nr: 0738118	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for service-connected 
hypertension.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that, in part, granted service 
connection for hypertension and assigned a 0 percent rating 
effective August 10, 2003.  In April 2006, the Board remanded 
the appeal for further development.


FINDING OF FACT

The veteran's hypertension requires continuous medication for 
control, with blood pressure readings, at times, being close 
to a diastolic pressure of 100 or systolic pressure of 160.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, for 
service-connected hypertension are met since August 10, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a December 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for a higher initial 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
A May 2006 letter reiterated the above and advised the 
veteran of the evidence needed to establish a disability 
rating and effective date and to send any further evidence he 
has in his possession that pertains to the claim.  The claim 
was last readjudicated in August 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for a higher 
initial rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's hypertension has been rated as 0 percent under 
Diagnostic Code 7101, 38 C.F.R. § 4.104 (2007).  The 
following evaluations are assignable for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) under this code:

60 percent when diastolic pressure is predominantly 
130 or more; 
40 percent when diastolic pressure is predominantly 
120 or more; 
20 percent when diastolic pressure is predominantly 
110 or more, or
     systolic pressure is predominantly 200 or more; 
10 percent when diastolic pressure is predominantly 
100 or more, or 
     when continuous medication is shown necessary 
for control of 
      hypertension with a history of diastolic blood 
pressure predominantly 
      100 or more, or when systolic pressure is 
predominantly 160 or more.

The veteran contends that he requires continuous medication 
for control and that, if he were to stop taking his 
medication, his systolic pressure would exceed 160 and his 
diastolic pressure would exceed 100.

The veteran's service medical records show elevated blood 
pressure readings since 1992, a diagnosis of borderline 
hypertension in 1997, and that the veteran has been on 
medication since as early as November 2000.  The diastolic 
pressure, however, has not been predominantly 100 or more.  
Diastolic pressure has been in the mid to upper 90s on 
numerous occasions, even while the veteran was taking 
medication.  A March 2000 service medical record reflects the 
veteran's report of his blood pressure at work having been 
161/98, 159/109, and 161/103 and that he was taking a dietary 
supplement that has a lot of caffeine.  The examiner 
diagnosed the veteran with elevated blood pressure possibly 
secondary to dietary supplement and advised that he 
discontinue all supplements.

A June 2003 pre-discharge VA examination report reflects that 
the veteran has had fairly persistent elevated diastolic 
blood pressure and that he has been on lisinopril.  Blood 
pressure at that time was 138/72 sitting, 140/68 supine, and 
142/74 standing.  Both EKG (electrocardiogram) and chest x-
ray were normal.  The diagnosis was essential hypertension, 
controlled with lisinopril.

An October 2004 private medical record reflects that the 
veteran was continuing to take lisinopril and HCTZ 
(hydrochlorothiazide).  Here, the Board observes that the 
veteran has been prescribed a second medication for his 
hypertension, an indication that his disability requires even 
more intensive control.

An April 2007 VA examination report reflects that the veteran 
was taking lisinopril and hydrochlorothiazide for the past 
three and one half years.  Blood pressure was 147/90, 149/96, 
and 156/93.  In this regard, the Board observes that even 
with two types of medication the veteran's blood pressure 
remains elevated.  EKG was normal except for sinus 
bradycardia and chest x-ray was normal.  The examiner stated 
that medication is required for control of the veteran's 
hypertension.  

Given the above, resolving all reasonable doubt in favor of 
the veteran, the Board finds that his disability picture more 
nearly approximates the criteria of the need for continuous 
medication for control with a history of diastolic blood 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more.  Thus, an initial 10 percent 
rating is warranted for the veteran's hypertension under 
Diagnostic Code 7101, since the award of service connection 
in August 2003.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   




ORDER

An initial 10 percent rating for service-connected 
hypertension is granted, subject to the provisions governing 
the award of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


